Citation Nr: 0217412	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  02-07 302	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran 
who had active service from August 1966 to August 1970 and 
who died in March 1999, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained, and 
the duties to notify and assist have been satisfied.  

2.  No periodic monthly benefits were due and unpaid to the 
veteran for a period of two years prior to his death.  



CONCLUSION OF LAW

The requirements for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.1000 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 
(2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the June 2000 letter to the appellant and the statement of 
the case issued in connection with this appeal have notified 
the appellant of the evidence considered, the pertinent laws 
and regulations and the reasons her claim was denied.  
Indeed, to substantiate her claim, following the June 2001 
letter to the appellant, she requested that the RO conduct a 
search for any possible earlier claim the veteran may have 
filed between 1987 and 1992.  The RO did so despite the fact 
that the resolution of the issue on appeal is essentially a 
legal matter or determination and does not depend on any 
additional evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied and that any further duty as to the division 
of responsibility between the VA and the appellant in 
obtaining evidence is essentially moot.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with the claims file, as are all relevant 
medical records, both private and VA, dated between the 
veteran's separation from service and the date of his death.  
As noted above, the appellant did request the RO to search 
for any additional claim the veteran may have filed between 
1987 and 1992, but no additional claim was located.  
Therefore, the Board finds that all relevant evidence has 
been obtained.  Simply put, the record is complete.  
Accordingly, the case is ready for appellate review.  


Background and Evidence

The appellant essentially contends that if the veteran was 
hypothetically totally disabled for a period of eight years 
prior to his death, there is a 16-month gap in the 
compensation he received during his lifetime.  She points 
out that the veteran was hospitalized at a VA medical center 
in 1990 and that he was clearly suffering from PTSD at that 
time.  Therefore, a favorable determination has been 
requested. 

A VA hospital summary pertaining to a hospitalization of the 
veteran in January 1990 shows diagnoses which include 
alcohol and cocaine abuse and post-traumatic stress disorder 
(PTSD).  

A VA Form 119 (Report of Contact) dated July 28, 1992, 
reflects that the veteran filed an informal claim for 
service connection for disabilities which included a nervous 
condition, specifically PTSD.  

A VA Form 21-526 (Veteran's Application for Compensation or 
Pension) received in October 1992 shows the veteran had 
previously filed a claim for veterans educational assistance 
with the VA, but had not previously filed a claim for 
disability compensation or pension.  

A rating decision dated in March 1993 granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective July 28, 1992.  Subsequent rating decisions 
increased the evaluation to 30 percent in November 1993 and 
to 100 percent in May 1994, both effective from the date 
service connection was granted.  

The veteran's certificate of death shows he died on March 
[redacted], 1999, and that the immediate cause of death was liver 
failure (fulminant) which was due to or as a consequence of 
myocardial infarction.  

A rating decision dated in January 2000 granted service 
connection for the cause of the veteran's death.  A rating 
decision dated in April 2001 considered and granted enhanced 
Dependency and Indemnity Compensation (DIC) under 
38 U.S.C.A. § 1311(a)(2) based on the veteran's hypothetical 
entitlement to a total evaluation for his PTSD for an 
additional one year and four months prior to the date 
service connection was established in July 1992. 

In a VA Form 21-4138 (Statement in Support of Claim) dated 
in May 2001, the appellant inquired about payment of the 
additional compensation at the 100 percent level for the 16 
months prior to July 28, 1992.  In a July 2001 statement in 
support of claim the appellant requested a search for any 
additional claim submitted by the veteran between 1987 and 
1992.  The appellant expressed her belief that the veteran 
did file a claim for PTSD earlier than July 1992.  

The statement of the case issued in May 2002 reflects that 
the RO did review the veteran's claims file for any 
additional claim filed by the veteran and confirm that the 
veteran's initial claim for service connection for PTSD was 
received on July 28, 1992, in the form of an informal claim 
and that a formal claim was received in October 1992.   




Laws and Regulations

Accrued benefits are periodic monthly benefits under VA laws 
to which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years prior to the date of death.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).  

A specific claim must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101; 38 C.F.R. § 3.151.  
Furthermore, any communication or action indicating an 
intent to apply for one or more benefits under laws 
administered by the VA may be considered an informal claim.  
38 C.F.R. § 3.155.  Lastly, a report of an examination or 
hospitalization may be construed as a claim for an increased 
evaluation or a claim to reopen once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  
38 C.F.R. § 3.157.

With respect to the effective date of a claim for service 
connection, the effective date of an award based on an 
original claim and an award of disability compensation to a 
veteran shall be the day following the date of discharge 
from service if the application is received within one year 
from such date of discharge.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2).  


Analysis

The record reflects that the veteran first filed a claim for 
service connection for PTSD in the form of an informal claim 
on July 28, 1992, and submitted a formal claim for service 
connection for PTSD in October 1992, within one year of the 
date of the informal claim.  At the time the veteran filed 
his formal claim for disability compensation he specifically 
indicated that he had not previously filed a claim for 
disability compensation or pension, but rather had only 
applied for educational assistance previously from the VA.  
This is very convincing evidence that the veteran had not 
filed any other claim for service connection for PTSD prior 
to July 1992.  While the VA hospital summary dated in 
January 1990 clearly reflects a diagnosis of PTSD prior to 
the veteran's claim for service connection for PTSD, the 
fact remains that a claim must be filed in order for 
benefits to be paid or furnished to any individual under 
laws administered by the VA.  No such claim was filed prior 
to July 28, 1992, and thus no benefits could be paid to the 
veteran prior to that date.  

In some instances the report of a VA hospitalization may 
serve as a claim in certain limited circumstances, 
specifically once a formal claim for compensation has been 
allowed (and an increased evaluation is sought) or when a 
formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  See 38 C.F.R. § 3.157(b).  This was 
clearly not the situation when the veteran was hospitalized 
in January 1990 since by the veteran's own application he 
indicated that he first filed a claim for service connection 
for PTSD in 1992.  Therefore, service connection at a 
100 percent evaluation was correctly established as of July 
28, 1992.  

In any event, even were a claim to have been filed or 
construed prior to July 28, 1992, no accrued benefits could 
be paid to the appellant.  This is because 38 U.S.C.A. 
§ 5121 specifically limits payment of accrued benefits to 
those due and unpaid to the veteran for a period not 
exceeding two years prior to his death.  In this case, the 
veteran was in receipt of a 100 percent evaluation for more 
than two years prior to his death and thus, no additional 
compensation benefits were due and payable to the veteran at 
the time of his death.  Accordingly, the Board finds that 
there were no accrued benefits due and unpaid to the veteran 
for a period of two years prior to his death.  Therefore, 
the appeal is denied.  


ORDER

Entitlement to accrued benefits is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

